ATTORNEY GENERAL OF TEXAS
                                             GREG        ABBOTT




                                               December 18, 2009



The Honorable Edgar J. Garrett, Jr.                     Opinion No. GA-0751
Delta County Attorney
Post Office Box 462                                     Re: Whether a county employee may legally use a
Cooper, Texas 75432                                     county vehicle to transport a passenger who is not a
                                                        county officer or employee (RQ-0807-GA)

Dear Mr. Garrett:

          Your predecessor asked about a county employee's use of a county vehicle to transport a
passenger who is not a county officer or employee. 1 The request letter states that a county road
commissioner has used a county vehicle to transport his spouse to places within and outside the
county, including a beauty salon, restaurant, and discount store. Request Letter at 1. The request
letter suggests that the road commissioner is a county employee who was assigned a county vehicle,
but the letter does not elaborate about the commissioner's duties or the terms and circumstances of
the assignment. 2 Your predecessor's request letter asks about the "legality" of the use and whether
it is "a local decision to be made by the Commissioners Court," but does not identify any particular
statute, constitutional provision, or other law that is the subject of the questions. Id.

        The legality of the county employee's use of county property will depend upon the facts
associated with the use. This office does not resolve questions of fact in the opinion process. See
Tex. Att'y Gen. Op. No. JM-310 (1985) at 5 (noting that "[m]isconduct ... is a question of fact,
which this office cannot address"). Without some specificity regarding the facts, circumstances, and
law at issue, we are limited to generally referring you to authorities that may be instructive in your
analysis. See TEX. CONST. art. III, § 52(a) (providing that a county may not "lend its credit or ...
grant public money or thing of value"); Tex. Mun. League Intergovernmental Risk Pool v. Tex.
Workers' Compo Comm'n, 74 S.W.3d 377,383-84 (Tex. 2002) (setting forth public purpose test
under article III, section 52(a»; Godleyv. Duval County, 361 S.W.2d629, 630 (Tex. Civ. App.-San
Antonio 1962, no writ) (stating that, under article III, section 52(a) of the Texas Constitution, a
commissioners court is "not authorized to permit the use of county labor, materials or equipment for



         lSee Request Letter at 1 (available at http://www.texasattorneygeneral.gov).

        2The request letter does not specify what road law system is applicable to Delta County. See generally TEX.
TRANSP. CODE ANN.      §§ 252.101-.313 (Vernon 1999 & Supp. 2009) (Chapter 252, Systems of County Road
Administration).
The Honorable Edgar J. Garrett, Jr. - Page 2           (GA-0751)



other than public use."); Walker v. City o/Georgetown, 86 S.W.3d 249,260 (Tex. App.-Austin
2002, pet. denied) (observing that a grant of a thing of value to accomplish a legitimate public
purpose is not rendered unconstitutional merely because it incidentally benefits a private interest);
Tex. Att'yGen. Op. No. GA-0721 (2009)at3 (stating that "[w]hether apolitical subdivision's [grant
of money or thing of value] comports with the requirements of article III, section 52 of the Texas
Constitution is for the governing body of the political subdivision to decide in the first instance").
See also TEx. PENAL CODE ANN. §§ 39.01, .02 (Vernon 2003) (prohibiting use of government
property by a public servant contrary to agreement, contract of employment, a law, or limitation);
State ex reI. Hightower v. Smith, 671 S.W.2d 32, 35 & n.1 (Tex. 1984) (stating that a charge of
official misconduct was sustainable on evidence that private gain was earned through the use of
official vehicles); Tex. Att'y Gen. Op. Nos. GA-0480 (2006) at 3 (determining that use of county
vehicle by off-duty deputy could be authorized if the predominant purpose is to conserve the peace,
H-1089 (1977) at 4-5 (stating that whether public officials may legally allow their spouses or others
to travel on state aircraft would depend in part on the particular facts).
The Honorable Edgar J. Garrett, Jr. - Page 3        (GA-0751)



                                      SUMMARY

                       The legality of a county employee's use of county property
               will depend upon the facts associated with the use. This office does
               not resolve questions of fact in the opinion process.




ANDREW WEBER
First Assistant Attorney General

JONATHAN K. FRELS
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

William A. Hill
Assistant Attorney General, Opinion Committee